Citation Nr: 0819316	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957, with subsequent Reserve service in the United 
States Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran did not exhibit hearing loss in service or 
within one year after discharge from service, and hearing 
loss is not otherwise shown to be associated with his active 
duty.

2.  The veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2006, 
prior to initial rating decision denying the veteran's claims 
in November 2006, in which the RO advised the appellant of 
the evidence needed to substantiate his service connection 
claims.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was further advised to submit any evidence 
in his possession that pertains to his claim. In this letter, 
the veteran was further advised as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that relevant service medical 
records, VA treatment records, and private medical records 
have been associated with the claims file.  The RO also 
arranged for the veteran to undergo a VA examination in July 
2007.

The Board notes that the veteran and his representative 
believe that the July 2007 examination was inadequate and 
have requested that his claims be remanded for another 
examination.  The representative has specifically noted that 
the July 2007 audiometry examination was deemed unreliable 
and believes it is therefore inadequate for rating purposes.  
The Board, however, finds that the July 2007 examination 
satisfies the duty to assist and that a remand for another 
examination is not necessary.  The Board specifically notes 
that the examiner was able to draw an etiology conclusion 
based on the information of record despite the unreliable 
audiometry results.  As will be discussed below, the 
examiner's etiology opinion is based upon the veteran's 
pertinent medical history, and the absence of a reliable 
current audiological examination is not cited as an 
impediment to forming a reliable conclusion as to the 
etiology of the veteran's current disabilities.  The Board 
further notes that, because service connection is being 
denied, the usefulness of the July 2007 examination for the 
purpose of assigning a disability rating is not an issue.  

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claim.  
38 U.S.C.A. §§ 5103 and 5103A.


II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The veteran essentially contends 
that he incurred bilateral hearing loss and tinnitus as a 
result of noise exposure during military service.  He has 
stated, and his DD Form 214 confirms, that he was a rifleman 
while in service.  He has also stated that he worked on the 
flight line and that he did not have the benefit of any 
hearing protection in service.  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

In March 2005, a VA audiologist diagnosed the veteran with 
bilateral high frequency sensorineural hearing loss of mild 
to moderate degree consistent with a history of noise 
exposure.  Even though this medical record does not give the 
auditory threshold or speech recognition scores that led to 
this diagnosis, the Board does not dispute that the veteran 
has a current hearing disability for purposes of this 
decision.  The March 2005 record also diagnoses tinnitus.  
The Board also finds that the veteran's in-service Military 
Occupational Specialty (MOS) of rifleman is evidence of in-
service noise exposure.  Therefore, the issue at hand is 
whether there is a link between the veteran's in-service 
noise exposure and his current hearing loss and tinnitus.  

The Board has reviewed the veteran's service medical records 
in order to determine whether the veteran experienced hearing 
loss during active military service.  His January 1954 
enlistment examination report reflects clinically normal 
results on the whispered voice test.  He did not indicate a 
history of ear trouble on his January 1954 enlistment medical 
history report.  

February 1955 service medical records reflect that the 
veteran sought medical treatment for what he described as a 
"fuzzy" feeling in his right ear that later became painful 
and felt as if it was filling up with fluid.  He was 
determined to have otitis interna, ruptured.  He was treated 
with medicine and was seen a couple of days later for 
continued ear pain.  At the time of the subsequent visit, the 
veteran was diagnosed with catarrhal otitis media and was 
continued on his medication.  There is no subsequent evidence 
that he complained of or sought treatment for symptoms 
associated with his ear or ears through his remaining years 
in service.  

The veteran's January 1957 release to inactive duty 
examination record reflects that his whispered voice test 
results were clinically normal, as does his January 1963 
Reserves reenlistment examination record.  The veteran did 
not indicate a history of ear trouble on his January 1963 
Reserves reenlistment medical history record.  Audiometer 
results from a December 1967 annual examination, were as 
follows: 0, 0, 0, 0, and 0 decibels for the right ear, and 5, 
0, 0, 5, and 0 decibels for the left ear.  

Prior to November 1967, audiometric test results were 
reported by the service department in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Thus, the December 1967 results were 
reported following that change.  No history of ear trouble 
was indicated on the December 1967 annual medical history 
record.  The veteran's January 1969 Reserves reenlistment 
examination record notes pure tone thresholds of 10, 10, 5, 
5, and 5 for the right ear and 15, 15, 5, 5, and 5 for the 
left ear.  Again, no history of ear trouble is reflected on 
the January 1969 Reserves reenlistment medical history 
record.  

In July 2007, the veteran underwent a VA audio examination to 
determine the cause of his current hearing loss and tinnitus.  
This examination report notes that the veteran was a rifleman 
and was exposed to noise working on the flight line during 
service.  It also notes that he worked in a warehouse 
operating a forklift after service, and that he hunted 
recreationally when younger.  It also states that the veteran 
was treated for an ear infection during service and that he 
denied other known causes of hearing loss.  With respect to 
his tinnitus claim, the veteran reported that tinnitus onset 
occurred during his military service.

The examiner opined that it was less likely as not that 
hearing loss and tinnitus were caused by or a result of 
military related acoustic trauma.  In explaining this 
conclusion, the examiner noted that the veteran's January 
1957 physical upon separation from active duty only contained 
a whisper test.  The examiner noted that whisper tests are 
invalid and do not rule out hearing loss, and the examiner 
noted that the veteran was treated for an ear infection in 
service.  However, the examiner further stated, the only 
health issues noted at the separation physical were varicose 
veins, marks, and scars.  Hearing loss and tinnitus were not 
mentioned as potential problems at the time of separation.  
The examiner further noted that the December 1967 
examination, which contained a hearing test administered ten 
years after the veteran's release from active duty, 
documented normal hearing bilaterally.  The examiner also 
stated that the service medical records provided no 
physiological basis for tinnitus and pointed out that there 
are many causes of tinnitus not related to acoustic trauma.  
Based on the information that was provided, the examiner did 
not find at least a 50 percent probability that the veteran's 
tinnitus was caused by in-service acoustic trauma.

The Board finds the July 2007 examination report to be highly 
probative to the issue at hand, as it demonstrates that the 
examiner reviewed the claims file and considered the 
veteran's own statements as to his medical history.  Even 
though the veteran's puretone audiometry responses were 
unreliable and, therefore, the results from the examination 
did not provide an accurate assessment of auditory acuity, 
the Board notes that the examiner did not find it necessary 
to rely on these results when forming an opinion.  Rather, 
the examiner found the lack of complaints of hearing loss or 
ringing in the ears during active duty and ten years after 
separation from active duty to be decisive factors in 
concluding that there was no relationship between in-service 
noise exposure and current hearing loss or tinnitus.  The 
examiner specifically noted the in-service right ear 
infection and did not find it at least 50 percent likely that 
there was a link between the symptoms described in February 
1955 and the veteran's tinnitus.  

The veteran's representative has pointed to the complaints 
noted in the February 1955 record of pain and fuzziness in 
the ear, and asserted that those complaints are consistent 
with tinnitus.  However, there is no indication that the 
veteran's representative possesses the medical expertise to 
offer such an opinion, and, in fact, the VA examiner reviewed 
that record, acknowledged the veteran's treatment for an ear 
infection, and concluded that there were no signs of tinnitus 
at that time.  The Board finds that the representative's 
assertion to the contrary is beyond her competence to make, 
and lacks any probative value.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The Board is aware that the veteran has argued that his 
current bilateral hearing loss and tinnitus, in fact, had 
their onset in service.  However, while the veteran is 
competent to describe symptoms he experienced in service, as 
noted by the VA examiner, the record reflects that he 
repeatedly denied any history of hearing loss or any ear 
problems at all during several annual examinations following 
discharge from of active duty.  The Board finds these 
repeated denials of hearing loss or any ear problems at all 
to be more credible as to the symptoms he was experiencing at 
that time than his assertions offered decades later in 
support of a claim for monetary benefits. 

The Board further notes the March 2005 VA audiologist's 
record that suggests the veteran's hearing loss is consistent 
with a history of noise exposure and specifically cites 
military, some occupational, and recreational noise.  This 
record, however, does not specifically identify what 
information and history was available to the examiner when he 
offered this finding, as no rationale is provided in his 
report.  Thus, the Board finds this opinion to be much less 
probative than the opinion offered in July 2007.  

The Board has also considered whether the veteran is entitled 
to presumptive service connection for hearing loss and 
tinnitus.  As noted above, the veteran's service medical 
records provide no indication that his hearing loss or 
tinnitus were manifested during his active duty service, and 
the medical records from his service in the Reserves 
demonstrate that he did not have hearing loss or tinnitus for 
a period of at least ten years after separation from active 
duty service.  The veteran has not submitted additional 
credible evidence showing hearing loss within one year of 
separation from active duty.  Therefore, presumptive service 
connection must be denied. 

As noted above, the veteran had periods of Reserve service 
following his January 1957 separation from active duty.  Such 
service is generally categorized as active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).  INACDUTRA includes Reserve duty that is not full-
time.  38 C.F.R. § 3.6(d)(1) (2007).  An individual may be 
service connection for disability or death resulting from 
injury or disease incurred or aggravated during ACDUTRA, or 
for injury incurred or aggravated during INACDUTRA; there is, 
however, an additional requirement that such injury or 
disease must have occurred in the line of duty.  38 U.S.C.A. 
§ 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the appellant's periods of ACDUTRA and 
INACDUTRA is not available.  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury in the line of duty during a period of INACDUTRA, or 
an injury or disease in the line of duty during ACDUTRA.

As noted above, the service medical records from the 
veteran's period of service in the Reserves do not reflect 
that hearing loss or tinnitus was found during this time.  
Nor has the veteran otherwise demonstrated that acoustic 
trauma from this period led to his current hearing loss or 
tinnitus.  The veteran has submitted no other competent 
evidence demonstrating that his current hearing loss or 
tinnitus arose from acoustic trauma suffered in the line of 
duty during his Reserve service.

In summary, the Board finds that the preponderance of the 
evidence is against granting direct or presumptive service 
connection for bilateral hearing loss and tinnitus.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


